Citation Nr: 1143273	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-02 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was later transferred to the jurisdiction of the Louisville, Kentucky RO.  

A hearing on these matters was held before the undersigned Veterans Law Judge on March 16, 2011.  A copy of the hearing transcript has been associated with the file.

The Board notes that the claims were initially characterized as claims for service connection for degenerative disc disease of the cervical spine and lumbar spine as secondary to service-connected scar of the sternomastoid muscle on the left side of the neck.  During his March 2011 hearing, the Veteran indicated that he no longer wished to pursue that theory of entitlement to service connection.  Specifically, the Veteran's representative stated that "[w]e agree that the [V]eteran's back condition was not caused by the actual scars themselves.  What we are ... disagreeing with is that the [V]eteran ... hurt his back from being thrown or knocked down from a wall during a rocket attack while he was in Vietnam."  As a result, the Board has characterized the issues accordingly.


REMAND

The Veteran received a VA examination of his spine in November 2009.  After reviewing the claims folder and conducting a physical examination of the Veteran, the examiner found that his degenerative disc disease of the cervical spine and lumbar spine was less likely than not related to the in-service mortar attack in which the Veteran was injured.  The examiner said that this was so because there was no clinical evidence in the service treatment records to suggest the wound to the neck caused damage to the spine.  The examiner further noted that there was no evidence of a lumbar spine or cervical spine disorder on the Veteran's separation examination or in the years immediately following service.  However, the examiner's opinion did not take into account the Veteran's reports of experiencing chronic neck and back pain since the in-service injury.  

The Veteran is competent to report on the onset and frequency of neck and back pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994)( lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge).  Moreover, the Veteran's separation examination and Report of Medical History contain no reference to other in-service injuries, specifically lacerations and subsequent scarring, that had been documented in the service treatment records.  Under those circumstances, the accuracy of the separation examination and Report of Medical History is questionable.  

Upon remand, the matter should be referred to the November 2009 examiner, if available, for clarification of his opinion.  The examiner should also be asked to expand upon his finding that there was no trauma to the Veteran's cervical spine that would have caused his current degenerative joint disease.  This is especially important in light of the examination findings that a foreign body was likely embedded in the Veteran's C3 vertebra.  

Post-service treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky, and the Community Based Outpatient Clinic (CBOC) in Shively, Kentucky, have been obtained covering the period April 2004 to November 2009.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.  Additionally, the Veteran indicated during his March 2011 hearing that he has received treatment for his back and neck at the Louisville VAMC for approximately 25 years.  The earlier records should also be obtained. 

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Contact the Louisville VAMC and Shively CBOC and request that all records of the Veteran's treatment at those facilities prior to April 2004 and since November 2009 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development has been completed, return the claims folder to the November 2009 VA examiner, if available, for review.  The examiner is requested to provide an opinion as to the medical probabilities that the Veteran's degenerative disc disease of the lumbar spine and cervical spine had its onset during service or is otherwise related to the Veteran's period of active duty service.  The examiner must provide specific reasons for any opinion rendered, and reconcile his opinion with the Veteran's lay statements concerning chronic neck and back pain since in-service injury and the evidence of a foreign body retained at C3.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service, noting that the accuracy of the Veteran's separation examination and Report of Medical History is questionable.  

If the examiner determines that he cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

3.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

